Citation Nr: 1132380	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-26 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2011, the Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for psoriasis of the bilateral hands with a disability rating of 60 percent disabling.

2.  The Veteran's service-connected disability is not of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.15, 4.16(a), 4.18, 4.25 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In February 2007, the RO provided the Veteran with notice which fully complies with the generic type of notice required in this case.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  The notice predated the rating decision and included notice as required under Dingess.

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained STRs and all relevant VA clinical records.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

At the January 2011 hearing, the Veteran reported for the first time that he was in receipt of benefit payments from the Social Security Administration (SSA).  After clarification, it was established that his benefits may be due to disability to include his service-connected psoriasis.  After the hearing, the Veteran submitted a statement wherein he stated the report from Social Security would only include bones and joint examination.  He specifically requested that his case be decided within normal time limits.  Accordingly, the Veteran himself has stated that the SSA records are not relevant to his claim.  While there is a duty to obtain SSA records, the Board sees no practical reason for remanding this case to obtain records which the Veteran has stated are not relevant to his claim.

Similarly, at the January 2011 hearing, the Veteran and his representative asserted that records related to his disability retirement from the VA many years ago also involved bone and joint problems and contained no relevant evidence for the current issue on appeal.  As such, the Board finds no practical reason to obtain any records related to his federal disability retirement.

The Veteran was afforded a VA examination in February 2010.  The examination was adequate in that it considered the claim file, medical records included therein, it considered the reported history of the disability, included a physical examination of the Veteran, provided accurate findings and provided an opinion with rationale.  Since this examination, the Board finds no credible lay or medical evidence which suggests an increased severity of symptoms to the extent that the Veteran is rendered unemployable.  Thus, there is no duty to provide further medical examination on the TDIU claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 videoconference hearing, along with various statements submitted by the Veteran and his representative, on his behalf.  During the hearing, the undersigned advised the Veteran as to the types of evidence needed to substantiate his claim and provided time for the appellant to obtain additional evidence.  Specifically, the Veteran was advised of a VA examination report that was not supportive of his claim, and he was notified of his right to obtain his own medical opinion.  Furthermore, the availability of additional records was discussed and analyzed as to relevance.  Thus, the actions of the undersigned supplement any VCAA notice and comply with 38 C.F.R. § 3.103 (to the extent applicable).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran contends that his service-connected disability renders him unable to obtain and maintain substantially gainful employment, thereby warranting a total disability rating.  He has specifically argued that he experiences recurring, severe, frequent or prolonged exacerbations of skin disease which, per 38 C.F.R. § 3.340(a)(3)(ii), establishes his entitlement to TDIU.  See VA Form 9 received September 2008.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

A veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the veteran involved.

The Veteran is currently service connected for psoriasis of the bilateral hands, rated as 60 percent disabling.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disability.  The issue, therefore, is whether the Veteran's service-connected disability alone prevents him from engaging in substantially gainful employment.

It is important for the Veteran to understand that the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Regarding the Veteran's employment history, the Board notes that in a VA Form 21-8940 of January 2007, Veteran's Application for Increased Disability Based on Unemployability, the Veteran stated that he had last worked as a supply clerk in 1981.  He has one year of college education.  At the videoconference hearing of January 2011, he testified that he had retired in 1981 due to ball and joint problems and not due to his psoriasis.  After retiring, he started doing lawn service work and he retired again in 1995.  

The Veteran was afforded a VA examination in November 2006.  At the time, the Veteran reported that he uses topical creams for treatment of his hands.  He has not been prescribed any steroids and had not had any radiation.  His symptoms include dry hands, peeling, and cracking.  He also stated it was sometimes difficult to grasp things.  He denied any skin growths, urticaria or vasculitis.  After a physical examination, the examiner diagnosed the Veteran with psoriasis of the hands bilaterally with minimal residual at the time of the examination.  The skin appeared normal on the dorsal aspect of the hands with a slight peeling appearance to the plantar surface of the hands.  

The Veteran was afforded another VA examination in February 2010.  At the time, the examiner reported that when the Veteran was asked how his disability affects his ability to work, he replied he "'can hardly say. I'm 73yo where am I going to get a job.'"  The Veteran reported that he is doing well as long as he applies petrolatum to his skin twice a day.  He denied using any other topicals on his skin or any other medications.  He tries to avoid hot water as recommended.  He denied any recent problems with skin breakdown or fissures.  The examiner noted that the Veteran is unable to identify any barriers to physical or sedentary employment.  The hand condition does not impact the Veteran's ability to perform activities of daily living.  He has no limitation in range of motion or use of his hands.  The examiner opined that there was no evidence of psoriasis at the time of the exam, but he does have eczematous dermatitis which is treated with petrolatum.  The examiner further noted that the Veteran had tinea manum which was treated with oral medication for twelve weeks and appears to have resolved.  Finally, the examiner opined that the Veteran has no functional impairment due to his service connected disability of psoriasis that prevents sedentary or physical employment.  

At the January 2011 hearing, the Veteran testified that his hand disability makes it hard for him to grab things and move things around.  He further testified he had not tried to apply for a new job since he retired from doing lawn service.  

Additional evidence includes the Veteran's clinical records of treatment for psoriasis.  Notably, the Veteran reported being disturbed by his skin appearance.  In pertinent part, these records document exacerbations of flaking and scaling skin on the dorsum of hands variously treated with Soriatane, topical terbinafine, urea cream, moisturizing cream, clobetasol propionate, vasoline ointment and latex gloves.  In October 2006, the Veteran declined consideration of photochemotherapy (PUVA) treatment.  However, in 2007, the Veteran generally reported good relief of symptoms with topical ointment use.

On review of the lay and medical evidence, the Board finds that Veteran's service-connected disability is not of such severity so as to preclude substantially gainful employment.  The Veteran is clearly competent to report his skin symptoms, the extent and severity of his exacerbations and his perceived limitations.  He has primarily alleged that his skin exacerbations are so severe or prolonged that he is precluded from obtaining and maintaining substantially gainful employment. 

Notably, however, the Veteran himself has not been able to clearly articulate how his service connected psoriasis prevents him from gaining employment.  Significantly, at the hearing he stated that he had not sought employment since his last retirement in 1995.  Moreover, in a VA Form 9 of August 2008, the Veteran stated that he is entitled to TDIU as he gets constant itching and his condition gets worse.  Finally, in a statement of April 2010, the Veteran stated that he cannot use hot water and this may impact his ability to function in the employment arena.

However, when asked at the VA examination of February 2010 how his disability impacts his ability to obtain employment, he stated he did not know.  While he has stated at the VA examination and the hearing that he avoids hot water, he no longer identifies the same as a reason he cannot obtain employment.  Overall, the Board does not question the Veteran's credibility or his perceived symptoms and limitations.  However, the Veteran himself has had difficulty articulating how or even if his service connected disability prevents him form obtaining gainful employment.  

In this case, the Veteran's only service-connected disability is his psoriasis of the bilateral hands rated as 60 percent disabling.  As noted, the Veteran has indicated in statements and at the hearing that he retired from his job at the VA hospital in 1981 due to ball and joint problems.  He then sought a job providing lawn service from which he retired in 1995.  Significantly, as noted, neither the Veteran nor his representative have advanced an argument as to, or specifically described how, his psoriasis disability has rendered him unable to perform the physical and mental acts required by employment.  Indeed, the VA examination report of February 2010 noted that when asked how his disability prevented him from working, the Veteran stated he could not specifically say how and that he was 73 years old, who would employ him.  

Importantly, neither the VA dermatology treatment notes, the VA examination reports, nor any other evidence indicates that the Veteran's psoriasis disability renders him unable to secure and follow a substantially gainful occupation.  The record does reflect exacerbations of skin symptoms, but do not reflect exacerbations of such severity as to preclude functional use of his hands, or preclude him from working in an office-type environment.  This evidence indicates only that his psoriasis disability makes it uncomfortable for him to grab things, does not let him use hot water liberally and, at times, makes it uncomfortable to move things around. 

Moreover, the only medical opinion of record states that the Veteran's psoriasis does not prevent him form engaging in activities of daily living, or in securing and maintaining sedentary or physical employment.  While the Veteran may perceive himself as being unable to obtain and maintain substantially gainful employment due to his service-connected psoriasis, the VA examiner in February 2010 found that the psoriasis condition was not of such severity as to preclude the Veteran from obtaining or maintaining substantially gainful employment.  Overall, the Board places greater probative weight to the opinion of the VA examiner who has greater expertise and training than the Veteran in evaluating the extent and severity of the service-connected psoriasis disorder.

Overall, the credible lay and medical evidence does not establish that the Veteran's psoriasis has, or may, render him unemployable.  For the foregoing reasons, the preponderance of the evidence is against the claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to TDIU is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


